



STOCK EXCHANGE AGREEMENT







between and among







Samoyed Energy Corp.







And







The Shareholders of

Advanced Voice Recognition Systems, Inc.










Dated April 14, 2008


















STOCK EXCHANGE AGREEMENT

This Stock Exchange Agreement (“Agreement”) is made as of April 14, 2008 (the
“Effective Date”), by and among Samoyed Energy Corp., a Nevada corporation
(“SMYD”) and the persons listed on Schedule A to this Agreement (individually
“Seller” and collectively “Sellers”).

RECITALS

Sellers desire to sell, and SMYD desires to purchase, all of the issued and
outstanding shares (the “Shares”) of the capital stock of Advanced Voice
Recognition Systems, Inc., a Colorado corporation (“AVRS”), for the
consideration and on the terms set forth in this Agreement.

AGREEMENT

The parties, intending to be legally bound, agree as follows:

1.

DEFINITIONS

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:

“Acquired Companies” - AVRS and its Subsidiaries, collectively.

“Affiliate” - with respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, “control,” “controlled by,” and “under
common control with” mean possession, directly or indirectly, of power to direct
(or cause the direction of) management or policies of a Person, whether through
ownership of voting interests or other ownership interests, by contract, or
otherwise.  When used in connection with any Person who is an individual,
“Affiliate” shall include any member of such Person’s family, whether by birth
or marriage, within two generations.

“Closing” - as defined in Section 2.2.

“Closing Date” - the date and time as of which the Closing actually takes place.

“Consent” - any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).

“Contemplated Transactions” - all of the transactions contemplated by this
Agreement, including:

(a)

the sale of the Shares by Sellers to SMYD;




- 1 -






(b)

the performance by SMYD and Sellers of their respective covenants and
obligations under this Agreement; and

(c)

SMYD’s acquisition and ownership of the Shares and exercise of control over the
Acquired Companies.

“Contract” - any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.

“Effective Date” - as defined in the Preamble.

“Exchange Act” - the Securities Exchange Act of 1934, as amended, or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

“GAAP” - generally accepted United States accounting principles.

“Governmental Authorization” - any approval, consent, license, permit, waiver,
or other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.

“Governmental Body” - any:

(a)

nation, state, county, city, town, village, district, or other jurisdiction of
any nature;

(b)

federal, state, local, municipal, foreign, or other government;

(c)

governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);

(d)

multi-national organization or body; or

(e)

body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.




- 2 -






“Knowledge” - an individual will be deemed to have “Knowledge” of a particular
fact or other matter if:

(a)

such individual is actually aware of such fact or other matter; or

(b)

a prudent individual could be expected to discover or otherwise become aware of
such fact or other matter in the course of conducting a reasonably comprehensive
investigation concerning the existence of such fact or other matter.

A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.

“Legal Requirement” - any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

“Order” - any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.

“Ordinary Course of Business” - an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” only if:

(a)

such action is consistent with the past practices of such Person and is taken in
the ordinary course of the normal day-to-day operations of such Person;

(b)

such action is not required to be authorized by the board of directors of such
Person; and

(c)

such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors (or by any Person or group
of Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.

“Organizational Documents” - (a) the articles or certificate of incorporation
and the bylaws of a corporation; (b) the operating agreement and articles of
organization of a limited liability company; (c) the limited partnership
agreement and the certificate of limited partnership of a limited partnership;
(d) any charter or similar document adopted or filed in connection with the
creation, formation, or organization of a Person; and (e) any amendment to any
of the foregoing.




-3 -






“Person” - any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.

 “Proceeding” - any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

“Representative” - with respect to a particular Person, any director, officer,
employee, agent, consultant, managing member, advisor, or other representative
of such Person, including legal counsel, accountants, and financial advisors.

“SEC” - the U.S. Securities and Exchange Commission.

“SMYD” - as defined in the first paragraph of this Agreement.

“SMYD Common Stock” - the common stock of SMYD.

“Securities Act” - the Securities Act of 1933, as amended, or any successor law,
and regulations and rules issued pursuant to that Act or any successor law.

“Sellers” - as defined in the first paragraph of this Agreement.

“Shares” - as defined in the Recitals of this Agreement.

“Subsidiary” - with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of AVRS.

“Threatened” - a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.









-4-






2.

SALE AND TRANSFER OF SHARES; CLOSING

2.1

Shares

Subject to the terms and conditions of this Agreement, at the Closing, (a)
Sellers will exchange with, and transfer to, the Buyer, the Shares; and (b)
Buyer will exchange with, and issue to, Sellers an aggregate of 140,000,000
shares of SMYD Common Stock, which will be issued at Closing to Sellers in the
amounts set forth opposite their respective names on Schedule A.

2.2

Closing

The exchange (the “Closing”) provided for in this Agreement will take place
following the satisfaction or waiver of the conditions set forth in Sections
2.3, at the offices of counsel to AVRS at 1801 California Street, Suite 4900,
Denver, Colorado  80202, at 10:00 a.m. (local time) on April 28, 2008, or such
other time and place as SMYD and Sellers agree, but not later than May 15, 2008.

2.3

Closing Obligations

At the Closing:

(a)

Sellers will deliver to SMYD:

(i)

A certificate from Walter Geldenhuys (“Geldenhuys”) confirming that the
representations and warranties of Geldenhuys are true and correct on the
Effective Date and on and as of the Closing Date, as though made on and as of
the Closing Date (except for representations and warranties made as of a
specified date, which need to be true and correct only as of the specified
date).

(ii)

Stock certificates representing the Shares, duly endorsed (or accompanied by
duly executed stock powers).

(b)

SMYD will deliver to Sellers:

(i)

A certificate from a duly authorized officer of SMYD confirming that the
representations and warranties of SMYD are true and correct on the Effective
Date hereof and on and as of the Closing Date, as though made on and as of the
Closing Date (except for representations and warranties made as of a specified
date, which need to be true and correct only as of the specified date).









-5-






(ii)

A certificate from a duly authorized officer of SMYD confirming that SMYD has
performed and complied with each agreement, covenant and obligation required by
it pursuant to this Agreement to be so performed or complied with by SMYD at or
before the Closing.

(iii)

Certificates in the names and amounts set forth in Schedule A aggregating
140,000,000 shares of SMYD Common Stock;

(iv)

A certified corporate resolution executed by a duly authorized officer of SMYD
confirming the following actions of the Board of Directors of SMYD:  (A)
approving the change of the name of SMYD to Advanced Voice Recognition Systems,
Inc.; (B) approving the transfer to Stone Canyon Resources, Inc. of all of the
oil and gas assets of SMYD, as well as all of the liabilities of SMYD related
thereto, in exchange for the 22,749,998 shares of SMYD Common Stock currently
owned by Stone Canyon (the “Stone Canyon Transfer”); (C) approving the payment
of $250,000 to SMYD by certain shareholders of SMYD holding an aggregate of
500,000 shares of SMYD Common Stock, together with the side letter agreement in
the form of Exhibit 2.3(b)(iv)(C) hereto duly executed by certain shareholders
of SMYD holding an aggregate of 3,500,000 shares of SMYD Common Stock; and (D)
approving the lock-up agreement in the form of Exhibit 2.3(b)(iv)(D) hereto.

(v)

An agreement in form and substance satisfactory to Sellers between SMYD and
Stone Canyon Resources, Inc. evidencing the Stone Canyon Transfer;

(vi)

Resignation letters from each of the officers and directors of SMYD;

(vii)

A payment of $250,000 to SMYD from certain shareholders of SMYD holding an
aggregate of 500,000 shares of SMYD Common Stock;

(viii)

A side letter agreement in the form of Exhibit 2.3(b)(iv)(C) duly executed by
certain shareholders of SMYD holding an aggregate of 3,500,000 shares of SMYD
Common Stock; and

(ix)

Lock-up agreements duly executed by shareholders of SMYD in the form of Exhibit
2.3(b)(iv)(D) in the aggregate amount of 9,907,746 shares of SMYD Common Stock.

(c)

Sellers shall have received audited financial statements of AVRS that, as
determined by Geldenhuys, are in form and content sufficient to satisfy SMYD’s
requirements to file financial statements on Form 8-K with the SEC after
Closing.











-6-






3.

REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller, individually, represents and warrants to SMYD as follows, which
representations and warranties are true, correct and complete as of the
Effective Date and will be true, correct and complete as of the Closing (as
though made then and as though the Closing were substituted for the date of this
Agreement throughout Section 3):

3.1

Authority; Ownership Of Shares

(a)

This Agreement constitutes the legal, valid, and binding obligation of Seller,
enforceable against Seller in accordance with its terms.  Seller has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and to perform its obligations under this Agreement.

(b)

Seller is the record and beneficial owner and holder of the Shares listed
opposite its name in Schedule A, free and clear of any liens or encumbrances.

3.2

Purchase Entirely For Its Own Account

The shares of SMYD Common Stock acquired hereunder will be acquired for
investment for Seller’s own account, not as a nominee or agent, and not with any
agreement for the resale or distribution of any part thereof.  Subject to the
immediate preceding sentence, nothing contained herein shall be deemed a
representation or warranty by Seller to hold any of SMYD Common Stock for any
period of time.

3.3

Disclosure Of Information

SMYD is a company that files reports with the SEC that are available for review
on the SEC’s website, www.sec.gov.  Neither such review nor any other
investigation conducted by or on behalf of Seller shall modify, amend or affect
Seller’s right to rely on the truth, accuracy and completeness of SMYD’s
representations and warranties contained in this Agreement.

3.4

Accredited And Sophisticated Investor; Investment Experience

Seller is a sophisticated investor and an “accredited investor” as defined in
Rule 501 under the Securities Act.  Seller is an investor in restricted
securities and acknowledges that it is able to fend for itself, can bear the
economic risk of its investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in SMYD Common Stock and can bear the economic risk of
loss of the investment in SMYD Common Stock being acquired.










-7-







3.5

Restricted Securities

The SMYD Common Stock acquired hereunder has not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available.

3.6

Legends

SMYD shall instruct its transfer agent to enter stop transfer orders with
respect to SMYD Common Stock being issued to Seller, and all certificates or
instruments representing such SMYD Common Stock shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED, IN THE ABSENCE OF
SUCH REGISTRATION, UNLESS THE COMPANY IS REASONABLY SATISFIED THAT THE PROPOSED
SALE OR TRANSFER IS EXEMPT FROM SUCH REGISTRATION REQUIREMENTS.

3.7

No Claims

Neither Seller nor any Affiliate of Seller has, nor does any other Seller or the
Sellers as a group have, any claim against SMYD, AVRS or any Affiliate of SMYD
or AVRS, including but not limited to, any claim for unpaid compensation, stock
or other equity interests of any kind, or any claim based upon breach of
contract, discrimination, violation of public policy, negligence and/or any
other common law, statutory or other claim whatsoever, and neither Seller, any
Affiliate of Seller nor Sellers as a group shall bring any claim or commence any
litigation against SMYD, AVRS or any Affiliate of SMYD or AVRS relating to any
of the foregoing.

3.8

Survival Of Seller’s Representations

All representations and warranties contained in this Agreement by each Seller
and any financial statements, instruments, certificates, schedules or other
documents delivered in connection herewith, shall survive the execution and
delivery of this Agreement, regardless of any investigation made by SMYD or on
SMYD’s behalf.

4.

REPRESENTATIONS AND WARRANTIES OF WALTER GELDENHUYS

Geldenhuys, as President of AVRS, represents and warrants to SMYD as follows,
which representations and warranties are true, correct and complete as of the
Effective Date (except as specifically noted) and will be true, correct and
complete as of the Closing (as though made then and as though the Closing were
substituted for the Effective Date of this Agreement throughout Section 4):









-8-






4.1

Organization And Good Standing

(a)

Exhibit 4.1(a) contains a complete and accurate list for each Acquired Company
of its name, its jurisdiction of incorporation, other jurisdictions in which it
is authorized to do business, and its capitalization (including the identity of
each stockholder and the number of shares held by each).  Each Acquired Company
is a corporation duly organized, validly existing, and in good standing under
the laws of its jurisdiction of incorporation, with full corporate power and
authority to conduct its business as it is now being conducted, and to own or
use the properties and assets that it purports to own or use.  Each Acquired
Company is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each state or other jurisdiction in which either the
ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification.

(b)

AVRS has delivered to SMYD copies of the Organizational Documents of each
Acquired Company, as currently in effect.

4.2

Capitalization

The authorized equity securities of AVRS consist of 100,000,000 shares of common
stock, of which 37,500,000 shares are issued and outstanding and constitute the
Shares.  Sellers are and will be on the Closing Date the record and beneficial
owners and holders of the Shares, free and clear of all Encumbrances, in the
amounts set forth on Schedule A.  With the exception of the Shares (which are
owned by Sellers), all of the outstanding equity securities and other securities
of each Acquired Company are owned of record and beneficially by one or more of
the Acquired Companies, free and clear of all encumbrances.  All of the
outstanding equity securities of each Acquired Company have been duly authorized
and validly issued and are fully paid and nonassessable.  There are no Contracts
relating to the issuance, sale, or transfer of any equity securities or other
securities of any Acquired Company.  None of the outstanding equity securities
or other securities of any Acquired Company was issued in violation of the
Securities Act or any other Legal Requirement.  No Acquired Company owns, or has
any Contract to acquire, any equity securities or other securities of any Person
(other than Acquired Companies) or any direct or indirect equity or ownership
interest in any other business.

4.3

Financial Statements

Prior to the Closing Date, Sellers have delivered to SMYD a consolidated balance
sheet of the Acquired Companies as at December 31, 2007 (including the notes
thereto, the “Balance Sheet”), and the related consolidated statements of
income, changes in stockholders’ equity, and cash flow for the fiscal year then
ended, together with the report thereon of Cordovano and Honeck, LLP,
independent certified public accountants (the “Company Financial Statements”);
and AVRS Financial Statements have been applied on a consistent basis during the
periods involved, except as may be otherwise specified in AVRS Financial
Statements, and fairly present the financial position of the Acquired Companies
as of and for the dates thereof.




-9-






4.4

Books And Records

The books of account, minute books, stock record books, and other records of the
Acquired Companies, all of which have been made available to SMYD, are complete
and correct.

4.5

No Material Adverse Change

Since the date of the Balance Sheet, there has not been any material adverse
change in the business, operations, properties, prospects, assets, or condition
of any Acquired Company, and no event has occurred or circumstance exists that
may result in such a material adverse change.

4.6

Legal Proceedings; Orders

(a)

There is no pending Proceeding:

(i)

that has been commenced by or against any Acquired Company or that otherwise
relates to or may affect the business of, or any of the assets owned or used by,
any Acquired Company; or

(ii)

that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions.

4.7

Absence Of Certain Changes And Events

To the knowledge of Geldenhuys, since the date of the Balance Sheet, the
Acquired Companies have conducted their businesses only in the Ordinary Course
of Business and there has not been any:

(a)

change in any Acquired Company’s authorized or issued capital stock; grant of
any stock option or right to purchase shares of capital stock of any Acquired
Company; issuance of any security convertible into such capital stock; grant of
any registration rights; purchase, redemption, retirement, or other acquisition
by any Acquired Company of any shares of any such capital stock; or declaration
or payment of any dividend or other distribution or payment in respect of shares
of capital stock;

(b)

amendment to the Organizational Documents of any Acquired Company;

(c)

payment or increase by any Acquired Company of any bonuses, salaries, or other
compensation to any stockholder, director, officer, or (except in the Ordinary
Course of Business) employee or entry into any employment, severance, or similar
Contract with any director, officer, or employee;




-10-






(d)

adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees of any Acquired
Company;

(e)

damage to or destruction or loss of any asset or property of any Acquired
Company, whether or not covered by insurance, materially and adversely affecting
the properties, assets, business, financial condition, or prospects of the
Acquired Companies, taken as a whole;

(f)

entry into, termination of, or receipt of notice of termination of:

(i)

any license, distributorship, dealer, sales representative, joint venture,
credit, or similar agreement; or

(ii)

any Contract or transaction involving a total remaining commitment by or to any
Acquired Company of at least $10,000;

(g)

sale (other than sales of inventory in the Ordinary Course of Business), lease,
or other disposition of any asset or property of any Acquired Company or
mortgage, pledge, or imposition of any lien or other encumbrance on any material
asset or property of any Acquired Company, including the sale, lease, or other
disposition of any of the Intellectual Property Assets;

(h)

cancellation or waiver of any claims or rights with a value to any Acquired
Company in excess of $10,000;

(i)

material change in the accounting methods used by any Acquired Company; or

(j)

agreement, whether oral or written, by any Acquired Company to do any of the
foregoing.

4.8

Brokers Or Finders

Sellers and their agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement.

4.9

No Conflict

Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time):




-11-






(i)

contravene, conflict with, or result in a violation of (A) any provision of the
Organizational Documents of the Acquired Companies, or (B) any resolution
adopted by the board of directors or the stockholders of any Acquired Company;

(ii)

contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which any Acquired Company or either Seller, or any of the assets
owned or used by any Acquired Company, may be subject;

(iii)

contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by any Acquired Company or that otherwise relates to the business of, or
any of the assets owned or used by, any Acquired Company;

(iv)

cause SMYD or any Acquired Company to become subject to, or to become liable for
the payment of, any tax;

(v)

cause any of the assets owned by any Acquired Company to be reassessed or
revalued by any taxing authority or other Governmental Body; or

(vi)

result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned or used by any Acquired Company.

5.

REPRESENTATIONS AND WARRANTIES OF SMYD

SMYD represents and warrants to Sellers as follows, which representations and
warranties are true, correct and complete as of the Effective Date and will be
true, correct and complete as of the Closing (as though made then and as though
the Closing were substituted for the date of this Agreement throughout Section
5):

5.1

Organization And Good Standing

SMYD is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada; with full corporate power and authority
to conduct its business now being conducted, and to own or use the properties
and assets that it purports to own or use.  All of SMYD’s properties are located
in Canada.

5.2

Authority; No Conflict

(a)

This Agreement constitutes the legal, valid, and binding obligation of SMYD,
enforceable against SMYD in accordance with its terms.  Upon the execution and
delivery by SMYD of the documents set forth in Section 2.3(b) (collectively, the
“SMYD’s Closing Documents”), SMYD’s Closing Documents will constitute the




-12-






(b)

legal, valid, and binding obligations of SMYD, enforceable against SMYD in
accordance with their respective terms.  SMYD has the absolute and unrestricted
right, power, and authority to execute and deliver this Agreement and SMYD’s
Closing Documents and to perform its obligations under this Agreement and SMYD’s
Closing Documents.

(c)

Except as set forth in Schedule 5.2, neither the execution and delivery of this
Agreement by SMYD nor the consummation or performance of any of the Contemplated
Transactions by SMYD will give any Person the right to prevent, delay, or
otherwise interfere with any of the Contemplated Transactions pursuant to:

(i)

any provision of SMYD’s Organizational Documents;

(ii)

any resolution adopted by the board of directors or the stockholders of SMYD;

(iii)

any Legal Requirement or Order to which SMYD may be subject; or

(iv)

any Contract to which SMYD is a party or by which SMYD may be bound.

Except as set forth in Schedule 5.2, SMYD is not and will not be required to
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions.

5.3

Investment Intent

SMYD is acquiring the Shares for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act.

5.4

No Material Adverse Change

Since December 31, 2007 (the date of the most recent balance sheet of SMYD filed
with the SEC on Form 10-QSB), there has not been any material adverse change in
the business, operations, properties, assets or condition of SMYD, and no event
has occurred or circumstance exists that may result in such a material adverse
change.

5.5

Brokers Or Finders

SMYD and its officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement and will indemnify
and hold Sellers harmless from any such




-13-






payment alleged to be due by or through SMYD as a result of the action of SMYD
or its officers or agents.

5.6

SEC Reports; Financial Statements

SMYD has filed all reports required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof
reports filed on Form 10-KSB, Form 10-QSB, and Form 8-K, for the two years
preceding the date hereof (or such shorter period as SMYD was required by law to
file such reports) (the foregoing materials being collectively referred to
herein as the "SEC Reports") on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of SMYD included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the SEC
with respect thereto as in effect at the time of filing.  Such financial
statements have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of SMYD as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
SMYD Common Stock is registered pursuant to Section 12(g) of the Exchange Act,
and SMYD has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of SMYD Common Stock under the
Exchange Act nor has SMYD received any notification that the SEC is
contemplating terminating such registration.  

5.7

Legal Proceedings; Orders

(a)

There is no pending Proceeding:

(i)

that has been commenced by or against SMYD or its directors, officers or any of
its other Affiliates that otherwise relates to or may affect the business of, or
any of the assets owned or used by, SMYD; or

(ii)

that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions.

(iii)

 To SMYD’s Knowledge, no such Proceeding has been threatened.










-14-







5.8

Environmental Matters

Except as set forth on Schedule 5.8 hereto:

(a)

The operations of SMYD are in compliance with all applicable Legal Requirements,
including laws promulgated by any governmental entity which prohibit, regulate
or control any hazardous material or any hazardous material activity
(“Environmental Laws”) and all permits issued pursuant to Environmental Laws or
otherwise;

(b)

SMYD has obtained all permits required under all applicable Environmental Laws
necessary to operate its business;

(c)

SMYD is not the subject of any outstanding written order or contract with any
Governmental Body or person respecting Environmental Laws or any violation or
potential violations thereof; and,

(d)

SMYD has not received any written communication alleging either or both that the
Company may be in violation of any Environmental Law, or any permit issued
pursuant to Environmental Law, or may have any liability under any Environmental
Law.

6.

CAPITALIZATION AND RELATED MATTERS

As of the Closing Date and immediately thereafter, and after giving effect to
the Stone Canyon Transfer, the authorized capital stock of SMYD and the shares
of stock that are issued, outstanding and reserved for issuance are as set forth
on Schedule B hereto.  As of the Closing Date, SMYD will not have outstanding
any capital stock or securities convertible or exchangeable for any shares of
its capital stock except as set forth in Schedule B, and will not have
outstanding any rights or options to subscribe for or to purchase its capital
stock or any stock or securities convertible into or exchangeable for its
capital stock.  As of the Closing Date, SMYD will not be subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital stock, except as set forth herein, as in effect
on the date hereof.  As of the Closing, all of the outstanding shares of SMYD’s
capital stock will be validly issued, fully paid and nonassessable.  Except as
set forth on the Schedule B, there are no statutory or contractual stockholders’
preemptive rights or notices with respect to the making and issuance of SMYD
Common Stock hereunder.  Subject to and based on the accuracy of all
representations made by Sellers in this Agreement, SMYD has not violated any
applicable federal or state securities laws in connection with the offer, sale
or issuance of any of its capital stock, and the offer, sale and issuance of
SMYD Common Stock hereunder do not require registration under the Securities Act
or any applicable state securities laws.  









-15-






7.

CERTAIN AGREEMENTS

7.1

Access and Information

SMYD shall give to Sellers and their representatives, during normal business
hours from the Effective Date until the Closing, full access to all properties,
books, contracts and records (including tax returns and insurance policies) of
or relating to SMYD with all information reasonably requested by Sellers.
 Except as agreed to by SMYD, all information obtained hereunder which is not
otherwise public shall be held confidential and, in the event of termination of
this Agreement, all documents (including copies thereof) obtained hereunder
containing such information shall be destroyed or returned to SMYD.

7.2

Interim Operations

From the Effective Date to the Closing, SMYD will not, without the prior written
approval of Geldenhuys:  () amend or otherwise change its Articles of
Incorporation; () issue or sell or authorize for issuance or sale additional
shares of any class of capital stock, or subscriptions, options (including
employee stock options), warrants, rights or convertible securities or other
agreements obligating it to issue shares of its capital stock; () declare, set
aside, make or pay any dividend or other distribution with respect to its
capital stock; () redeem, purchase or otherwise acquire, directly or indirectly,
any of its capital stock; () issue any instrument that permits participation in
the revenues or profits of SMYD; () incur any indebtedness except for accounts
payable in the ordinary course of its business; () permit the sale or
encumbrance of any of the assets of SMYD; () enter into any employment or
severance agreements or similar agreements with any person; or () agree to,
make, engage in or allow to occur or continue any of the following:

(i)

Any material transaction;

(ii)

any capital expenditure except a capital expenditure for cash up to US$5,000;

(iii)

Any changes in its condition (financial or otherwise), liabilities, assets, or
business that, when considered individually or in the aggregate, have a material
adverse change;

(iv)

The destruction of, damage to, or loss of any asset (regardless of whether
covered by insurance) as a direct or indirect result of the action or inaction
of SMYD, that, when considered individually or in the aggregate, has a material
adverse change upon the condition (financial or otherwise) or business of SMYD;

(v)

Any change in accounting methods or practices (including, without limitation,
any change in depreciation or amortization policies or rates);

(vi)







-16-






(vii)

Any increase in the salary or other compensation payable or to become payable to
any of its officers or directors, or the declaration, payment, or commitment or
obligation of any kind for the payment of a bonus or other additional salary or
compensation to any such person;

(viii)

The material amendment or termination of any material Contract, agreement, or
license to which it is a party;

(ix)

Any loan to any person or entity, or the guaranteeing of any loan;

(x)

Any mortgage, pledge or other encumbrance of any asset of SMYD by SMYD or as a
direct or indirect result of the action or inaction of SMYD; or

(xi)

The waiver or release of any right or claim of SMYD by SMYD.

8.

GENERAL PROVISIONS

8.1

Expenses

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants.  

8.2

Public Announcements

Except as required by law, any public announcement or similar publicity with
respect to this Agreement or the Contemplated Transactions will be issued, if at
all, at such time and in such manner as SMYD and Geldenhuys mutually determine.
 

8.3

Notices

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when:

(a)

delivered by hand (with written confirmation of receipt);

(b)

sent by electronic mail or facsimile (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested; or

(c)

when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):




-17-






Sellers:

At the Addresses set forth on Schedule A

with a copy to:

Patton Boggs LLP

1801 California Street, Suite 4900

Denver, Colorado  80202

Attention:  Robert M. Bearman

Facsimile No.: 303-894-9239




SMYD:

Samoyed Energy Corp.

2440, 10303 Jasper Avenue

Edmonton, AB  T5J 3N6

Attention:  Lisa Jacobson, Secretary

Facsimile No.:









With a copy to:

_____________________________________

8.4

Jurisdiction; Service Of Process

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the State of Colorado, City and County of Denver, or, if it has
or can acquire jurisdiction, in the United States District Court for the
District of Colorado, and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.

8.5

Survival

All representations, warranties, covenants, and obligations in this Agreement
and the certificate delivered pursuant to Section 2.3(b) and any other
certificate or document delivered pursuant to this Agreement will survive the
Closing.  

8.6

Further Assurances

The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.









-18-






8.7

Entire Agreement And Modification

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter (including the Letter of Intent between SMYD and Sellers
dated January 28, 2008) and constitutes (along with the documents referred to in
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.  This Agreement may not
be amended except by a written agreement executed by the party to be charged
with the amendment.

8.8

Assignments; Successors, And No Third Party Rights

Neither party may assign any of its rights under this Agreement without the
prior consent of the other parties.  Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties.  Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement.  This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.

8.9

Severability

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

8.10

Section Headings, Construction

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.  All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement.
 All words used in this Agreement will be construed to be of such gender or
number as the circumstances require.  Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

8.11

Time of Essence

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

8.12

Governing Law

This Agreement will be governed by the laws of the State of Colorado without
regard to conflicts of laws principles.




-19-






8.13

Counterparts

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement and may be
used in lieu of the original Agreement for all purposes.  Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.

[Signature Page Follows]







-20-






IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

SMYDS:




SAMOYED ENERGY CORP.







                                                                                                                                                                                      By:
/s/ Lisa Jacobson




Name:Lisa Jacobson




Title: Secretary







SELLERS:







/s/ Walter Geldenhuys




Walter Geldenhuys







/s/ Douglas Holt




Douglas Holt







/s/ Joseph Miglietta




Joseph Miglietta







/s/ Diane Jakowchuk




Diane Jakowchuk







/s/ Blake Thorshov




Blake Thorshov







CPP Technologies, LLC







By: /s/ Cheryl Parker




Name: Cheryl Parker




Title:  Office Manager










/s/ Michael Davis




Michael Davis




-21-


















SCHEDULE A

To Stock Exchange Agreement




NAME AND ADDRESS OF SELLER*

NUMBER OF SHARES OF AVRS TO BE TRANSFERRED

NUMBER OF SHARES OF SMYD COMMON STOCK TO BE RECEIVED

Walter Geldenhuys

112 E. Spruce Street

Mitchell, SD 57301

15,375,000

57,400,000

Douglas Holt

1465 E. Tierra St.

Gilbert, AZ  85296

3,750,000

14,000,000

Joseph Miglietta

10353 E. Sutton

Scottsdale, AZ 85260

3,750,000

14,000,000

Diane Jakowchuk

7659 E. Wood Drive

Scottsdale, AZ 85260

1,125,000

4,200,000

Blake Thorshov

1112 Second St.

Los Osos, CA 93402

9,375,000

35,000,000

CPP Technologies, LLC

C/O Cheryl Parker

4122 E. Mission Ln.

Phoenix, AZ  85028

375,000

1,400,000

Michael Davis

1933 E. McDowell

Phoenix, AZ 85006

3,750,000

14,000,000

 

37,500,000

140,000,000






















SCHEDULE B

To Stock Exchange Agreement

Capitalization of

SAMOYED ENERGY CORP.

Total Authorized Shares of SMYD Common Stock

547,500,000

Total Issued and Outstanding Shares of SMYD Common Stock:

 

Issued Shares of SMYD Common Stock Outstanding Immediately Prior to the Closing




Less:  Shares of SMYD Common Stock Returned to SMYD in the Stone Canyon Transfer




Plus:  Shares of SMYD Common Stock Issued to Former AVRS Shareholders at the
Closing







47,450,010







(22,749,998)

24,700,012




140,000,000

164,700,012*




*  Certain shareholders of SMYD have agreed to make payments to SMYD of up to
$1,750,000 no later than 90 days after the Closing; if such payments are not
made in full, then these shareholders will return their shares of SMYD Common
Stock for cancellation to SMYD at the rate of 2 shares of SMYD Common Stock for
each $1 not paid.








